WOODLEY, Presiding Judge.
This is an appeal from an order entered in a habeas corpus proceeding wherein the appellant attacked as void a judgment of conviction in corporation court of Amarillo which purports to be the judgment in some IS separate cases and which contains an order remanding the appellant to custody until fine in the sum of $1210 and all costs are paid.
The District Judge declined to hear evidence when the appellant was produced pursuant to the writ which had issued, and remanded the appellant to custody under the order in the judgment of the corporation court.
The District Judge was in error in not permitting the appellant to introduce the docket sheet, the jury’s verdict and any other evidence which might bear upon the validity of the judgment of conviction.
The judgment remanding the appellant is not regular on its face'. If the corporation court had jurisdiction to pronounce the judgment upon the jury’s- verdict, any irregularity or defect in its form was waived by the failure of the appellant to -Appeal to the county court at law.
*345On the other hand, if the corporation court was without jurisdiction to enter a judgment remanding the appellant to custody until a fine of $1210 and costs were paid, appellant’s confinement under such judgment is unlawful and he should be discharged.
Without having before us the facts relating to the validity of the judgment, we are unable to pass upon the question.
The order of the District Judge remanding the appellant to custody is reversed and the cause is remanded with instructions that, if the questions are not moot, such evidence as may be offered be heard and judgment be rendered as the judge finds proper concerning the jurisdiction of the corporation court to enter the judgment and the validity of the judgment.